Petition for Writ of Mandamus Denied and Memorandum Opinion filed May 23,
2012.




                                           In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-12-00439-CV
                                   ____________

                          IN RE STEPHEN D. FOX, Relator


                             ORIGINAL PROCEEDING
                               WRIT OF MANDAMUS
                                  257th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2009-54595



                     MEMORANDUM                     OPINION

      On May 8, 2012, relator filed a petition for writ of mandamus in this court. See
Tex. Gov’t Code Ann. § 22.221 (Vernon 2004); see also Tex. R. App. P. 52. In the
petition, relator asked this court to compel the Honorable Judy Warne, presiding judge of
the 257th District Court of Harris County, and the Honorable Olen Underwood to comply
with Tex. R. Civ. P. 18a. Relator also filed an emergency motion to stay proceedings in
the trial court. That motion was denied.
      Relator has not established that he is entitled to mandamus relief. He has failed to
file a record to support his petition. Accordingly, we deny relator’s petition for writ of
mandamus.




                                         PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jamison.




                                            2